» e a: dial my ANP-STP Z =

te do Director Executivo

NA »
dor Exmo. Senhor
Administrador do GRIP VAR
dar Eua (Gabinete de Registo de Informaçãd Pública
Gy 7 Tomé
de Ea 039/ANP/GM/201

Assunto: Remessa do CPP celebrado com a Equator Exploration
Limited STP Bloco 12 (ZEE)

* Acordo de Cessão no Bloco 5 da ZEE
* Terceira Adenda ao CPP do Bloco 5 da ZEE

Excelência,

Servimo-nos da presente para comunicar à Vossa Excelência a assinatura do Contrato de Partilha de
Produção entre a Agência Nacional do Petróleo de São Tomé e Príncipe, em representação do
Estado, e a Equator Exploration Limited STP Bloco 12, relativo ao Bloco 12 da Zona Económica
Exclusiva, bem como a assinatura de Acordo de Cessão relativamente ao Bloco 5 da ZEE e da
assinatura da Terceira Adenda ao CPP do Bloco 5 da ZEE.

Neste sentido, e para o efeito do cumprimento do disposto no artigo 18º da Lei-Quadro das Receitas
Petrolíferas (Lei Nº- 8/2004, de 30 de Dezembro), remetemos à V. Exas uma cópia dos documentos
acima referidos.

Manifestamos a nossa inteira disponibilidade para esclarecimentos e quaisquer outras informações.

Com os melhores cumprimentos,

São Tomé, 03 de Março de 2016

Orlando Sousa Pontes

Avenida das Nações Unidas 225 A | CP 1048 SiTomé | Tel239 226 940 Fax 239 226 937 | E-mail anp geralêDestomener | vewwanp-stp-gowst
=! FERE REREREERERERARENENEERE.O

3
EA

TERCEIRA ADENDA AO
CONTRATO DE PARTILHA DE PRODUÇÃO

ENTRE
A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE
REPRESENTADA PELA

AGÊNCIA NACIONAL DO PETRÓLEO DE SÃO TOMÉ E PRÍNCIPE

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

KOSMOS ENERGY SAO TOME AND PRINCIPE
PARA O

BLOCO 5

Adenda celebrada no dia 19 de Fevereiro de 2016

|

7

ESTA TERCEIRA ADENDA AO CONTRATO DE PARTILHA DE PRODUÇÃO

é celebrada na data de 19 de Fevereiro de 2016 entre:

(1) | A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE (o
“Estado”) representada pela Agência Nacional do Petróleo de São Tomé e Príncipe,
(CANP-STP");

(03) EQUATOR EXPLORATION STP BLOCK 5 LIMITED, uma sociedade
constituída sob as leis das Ilhas Virgens Britânicas, registada sob o número 1000133, com
sede social em Craigmuir Chambers, Road Town, Tortola, Ilhas Virgens Britânicas com
uma sucursal registada em São Tomé e Príncipe junto do Guiché Único sob o número
343/012 na Avenida da Independência, Nº. 392, São Tomé, de ora em diante designada
(“Equator”);

E

(3) KOSMOS ENERGY SAO TOME AND PRINCIPE, uma sociedade
constituída ao abrigo das leis das Ilhas Caimão, cuja sede social se localiza em 4th Floor,
Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand

Cayman KY1-1209, Ilhas Caimão, de ora em diante designada ("Kosmos").

CONSIDERANDOS

A. A ANP-STP e a Equator são partes no Contrato de Partilha de Produção assinado
com o Estado em 18 de Abril de 2012 (doravante o "Contrato”), nos termos do qual a
Equator obteve o direito exclusivo a realizar operações petrolíferas no Bloco 5 situado na

Zona Económica Exclusiva de São Tomé e Príncipe:

B. Nos termos da cláusula 19º do Contrato, a ANP-STP, a Equator e a Kosmos
celebraram na data de 19 de Fevereiro de 2016, o Instrumento de Cessão, através do qual
(i) a Equator cedeu à Kosmos um interesse participativo de sessenta e cinco por cento
(65%) no Contrato; (ii) a ANP-STP autorizou a cessão acima mencionada e (iii) a ANP-
STP renunciou ao exercício de quaisquer direitos de preferência que detém nos termos do

Contrato ou da Lei aplicável relativamente à transacção contemplada pelo Instrumento de
Cessão. Consequentemente, as participações detidas pelas partes no Contrato passarão a

ser as seguintes a partir dessa data:
ANP-STP — quinze por cento (15%);
Kosmos -— sessenta e cinco por cento (65%);

Equator — vinte por cento (20%).

c. A Equator solicitou uma extensão de um (1) ano da Fase I do Período de Pesquisa
e a ANP-STP, na sequência da carta sob Ref. Nº 029/ANP/GM/2016, datada de 11 de

Fevereiro de 2016, concede a referida extensão.

D. A ANP-STP, a Equator e a Kosmos (de ora em diante coletivamente designadas
como as “Partes”) por este meio celebram esta Terceira Adenda ao Contrato (a

“Adenda”).

NESTES TERMOS, as Partes acordam que:

1. Em consequência da cessão referida no parágrafo B supra, as Partes acordam em alterar
o Contrato com efeitos a partir da data de celebração do Instrumento de Cessão referida
no parágrafo B supra e, a partir dessa data, todas as referências no Contrato ao Contratante
(tal como definidas no Contrato) entender-se-ão como sendo efectuadas também à

Kosmos, na medida do seu interesse participativo no Contrato.

2. Todas as referências no Contrato à Parte ou às Partes incluirão, conforme seja

aplicável, a Kosmos.

3. A partir da data de celebração do Instrumento de Cessão referido no considerando B,
a minuta de Garantia da Sociedade-Mãe a que corresponde o Anexo 6 ao Contrato é, por
este meio, substituída pela minuta de Garantia da Sociedade-Mãe a que corresponde o

Anexo a esta Adenda.

4. A ANP-STP concorda que a Equator poderá substituir a sua Garantia da Sociedade-
Mãe datada de 16 de Maio de 2012 (a “Anterior Garantia da Equator”) por uma nova
Garantia da Sociedade-Mãe de acordo com a minuta a que corresponde o Anexo a esta
Adenda (a “Nova Garantia da Equator”) através da entrega à ANP-STP da Nova Garantia
da Equator. A Nova Garantia da Equator substituirá a Anterior Garantia da Equator sem
necessidade da prática de qualquer outro acto ou emissão de qualquer instrumento. A
Kosmos entregará a sua Garantia da Sociedade-Mãe de acordo com a minuta a que

corresponde o Anexo a esta Adenda.

5. Em consequência desta Adenda, a partir da data de celebração do Instrumento de
Cessão referido no considerando B, as Partes acordam, nos termos e para os efeitos das
cláusulas 27.4 e 32.1 do Contrato, que as cláusulas seguintes do Contrato passam a ter a

seguinte redação:

5.1. A Cláusula 2.5

“2.5. Projectos Sociais

O Contratante compromete-se a empreender projectos sociais durante cada fase

do Período de Pesquisa avaliados, com os seguintes valores mínimos:

- Fase 1: Quatrocentos Mil Dólares dos Estados Unidos (US$ 400.000 ) por
ano, num total de Um Milhão e Seiscentos Mil Dólares dos Estados Unidos
(US$ 1.600.000), acrescidos de Quatrocentos Mil Dólares dos Estados
Unidos (US$ 400.000) resultantes da extensão de um (1) ano;

- Fase Il: Trezentos e Cinquenta Mil Dólares dos Estados Unidos (US$
350.000) por ano, num total de Setecentos Mil Dólares dos Estados Unidos
(US$ 700.000);

- Fase Il: Trezentos e Cinquenta Mil Dólares dos Estados Unidos (US$
350.000) por ano, num total de Setecentos Mil Dólares dos Estados Unidos
(US$ 700.000).

Se for produzido Petróleo a partir da Área de Contrato, o Contratante empreenderá

projectos sociais adicionais de acordo com a seguinte tabela:

Produção Acumulada (milhões
Valor do Projecto (milhões de
de Barris ou Barris Equivalentes
US $)
de Petróleo)
40 2
70 3
100 5

5.2 A ANP-STP pelo presente aprova a extensão de um (1) ano da Fase I do Período
de Pesquisa estabelecido na cláusula 4.2 do Contrato, em resultado do qual, a
duração do Período de Pesquisa será de oito (8) anos, acrescidos de um (1) ano. Em
consequência do acima referido, as cláusulas 4.1 e 4.2. do Contrato passam a ter a

seguinte redação:

“4.1, Com sujeição ao previsto na cláusula 20, o prazo deste Contrato será de 28
(vinte e oito) anos a contar da Data Efectiva, com um período de Pesquisa e
Avaliação de 8 (oito) anos, prorrogável segundo o previsto nas cláusulas 5.1.(b)
e/ou (c) (o “Período de Pesquisa”) e um período de Produção de 20 (vinte) anos (o
“Período de Produção").

Em resultado da extensão concedida pela ANP-STP, será acrescentado um (1) ano
aos oito (8) anos supra referidos de duração do Período de Pesquisa.

Independentemente da extensão concedida na Fase 1, o Contraente terá direito a

vinte (20) anos de duração do Período de Produção.

4.2. O Período de Pesquisa será dividido da seguinte maneira:

Fase I: 4 (quatro) anos a partir da Data Efectiva, acrescidos de 1 (um) ano de

extensão.

Fase II: da conclusão da Fase 1 até 2 (dois) anos após a conclusão da Fase 1; e

Fase III: da conclusão da Fase II até 2 (dois) anos após a conclusão da Fase II,
com as prorrogações de que seja objecto segundo as cláusulas 5.1b)

e/ou c)”.

5.3 . Para evitar dúvidas, fica esclarecido que as disposições das cláusulas 14.7 and
14.9 do Contrato aplicar-se-ão ao período de 1 (um) ano de extensão concedido

nos termos da cláusula 5.2 desta Adenda.

5.4. A Cláusula 28.1

“28.1, A KOSMOS ENERGY SAO TOME E PRINCIPE é por este meio designada
como o Operador ao abrigo deste Contrato para executar todas as Operações
Petrolíferas na Área de Contrato, para e por conta do Contratante, em
conformidade e de acordo com o presente Contrato e a Lei-Quadro das Operações

Petroliferas.”

5.5. A Cláusula 30

“30.1 Qualquer notificação ou outra comunicação que deva ser entregue por
uma Parte à outra deverá ser escrita (em português e em inglês) e considerar-se-á
devidamente entregue se for entregue pessoalmente em mãos, por serviço de

entrega expresso ou por fax, nos seguintes endereços:

6. Todas as restantes disposições do Contrato que não foram expressamente modificadas
por esta Adenda, permanecerão com pleno vigor e efeito nos seus precisos termos

originais.

7. Os termos iniciados por maiúsculas na presente Adenda e que aqui não estejam

especificamente definidos deverão ter o mesmo significado que lhes é dado no Contrato.

Assinado e celebrado em 19 de Fevereiro de 2016, em três originais, ficando cada Parte

na posse de um deles.

EM TESTEMUNHO DO QUE, as Partes fizeram com que esta Adenda fosse assinada

na data supra indicada.

ASSINADO E ENTREGUE em nome e por conta do ESTADO representado pela

Agência Nacional do Petróleo de São Tomé e Príncipe

Na presença de:

Assinatura: ./...

AMILTDI COCO coorencio

ASSINADO E ENTREGUE em nome e por conta EQUATOR EXPLORATION STP
BLOCK 5 LIMITED

Designação: ...

Na presença de:

Assinatura

Data :...

Designação:

ASSINADO E ENTREGUE em nome e por conta KOSMOS ENERGY SAO TOME E
PRINCIPE

Data: .. JR Se Zoe

Designação: Dem DeariS. (De. Dusine ss Decslop oe À ; per)

Na presença de:

Designação: (a elos . CeShe Ed Lia lo oçeda

0 -

ANEXO
ANEXO 6

MODELO DE GARANTIA DA SOCIEDADE-MÃE

ESTA GARANTIA é prestada neste dia [INSERIR DATA] de [INSERIR MÊS E ANO]
ENTRE:

(1) [O GARANTE), uma sociedade constituída e existente ao abrigo das leis de [inserir
JURISDIÇÃO], com a sua sede social em [INSERIR ENDEREÇO] (o
“Garante”); e

(2) A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE (o
“Estado”), representada, para fins desta Garantia, pela Agência Nacional do
Petróleo.

CONSIDERANDO QUE o Garante é a sociedade mãe de [INSERIR NOME DA
SOCIEDADE], sociedade constituída e existente ao abrigo das leis de [INSERIR
JURISDIÇÃO], cuja sede social se localiza em [INSERIR ENDEREÇO] (a
“Sociedade”);

CONSIDERANDO QUE a Sociedade celebrou um contrato de partilha de produção (o
“Contrato”) com, entre outros, o Estado, referente à Área de Contrato;

CONSIDERANDO QUE o Estado deseja que a assinatura e cumprimento do Contrato
pela Sociedade sejam garantidos pelo Garante e esta deseja prestar tal Garantia como um
incentivo para o Estado celebrar o Contrato e como contrapartida pelos direitos e
benefícios que revertem para a Sociedade nos seus termos do Contrato; e

CONSIDERANDO QUE o Garante reconhece entender e aceita assumir totalmente as
obrigações contratuais da Sociedade nos termos do Contrato.

EM FACE DO EXPOSTO, é acordado o seguinte:
1. Definições e Interpretação

Todas as palavras e expressões em letra maiúscula incluídas nesta Garantia têm o
mesmo significado que no Contrato, a menos que de outro modo seja aqui
especificado.

2. Âmbito desta Garantia

O Garante, por este meio, garante ao Estado o pagamento tempestivo de todas e
quaisquer dívidas e o cumprimento tempestivo de todas e quaisquer obrigações da
Sociedade para com o Estado oriundas ou relativas ao Contrato, incluindo o
pagamento de quaisquer valores que devam ser pagos pela Sociedade ao Estado

quando se tornarem vencidos e forem pagáveis, desde que as obrigações do
Garante perante o Estado nos termos deste instrumento não excedam a menor das
seguintes:

a) as responsabilidades da Sociedade perante o Estado;

b) A parte proporcional do Garante, baseada na proporção do interesse
participativo detido pela Sociedade no Contrato, da quantia de US
$10.000.000 (dez milhões de dólares dos Estados Unidos) durante o Período
de Pesquisa, com as prorrogações de que seja objecto nos termos do Contrato,
mas sujeito à cláusula 2(c) infra; e

c) A parte proporcional do Garante, baseada na proporção do interesse
participativo detido pela Sociedade no Contrato, da quantia de US
$250.000.000 (duzentos e cinquenta milhões de dólares dos Estados Unidos)
durante o Período de Produção.

Dispensa de Notificação, Acordo com Todas as Alterações

O Garante, por este meio, dispensa a recepção de notificação de aceitação desta
Garantia e da situação de endividamento da Sociedade em qualquer momento, e
concorda expressamente com quaisquer prorrogações, renovações, alterações ou
antecipações de vencimento de dívidas ao Estado segundo o Contrato ou qualquer
dos seus termos, sem contudo se eximir de qualquer obrigação nos termos desta
Garantia.

Garantia Absoluta e Incondicional

As obrigações do Garante constituirão uma garantia absoluta, incondicional e
(excepto para as disposições do Artigo 2 supra) ilimitada de pagamento e
cumprimento a ser prestada estritamente de acordo com os termos deste
instrumento, e sem considerar as defesas que possam estar à disposição da
Sociedade.

Não Exoneração do Garante

As obrigações do Garante, nos termos deste instrumento, não serão de forma
alguma exoneradas nem de outro modo afectadas: pela libertação ou devolução,
pela Sociedade, de qualquer bem dado em garantia ou de outra garantia que ela
possa deter ou vir a adquirir para pagamento de qualquer obrigação aqui garantida;
por qualquer mudança, troca ou alteração desse bem dado em garantia ou de outra
garantia; pela prática ou omissão de qualquer acto nesse sentido contra a
Sociedade ou contra o Garante; ou por quaisquer outras circunstâncias que possam
de outro modo constituir uma causa de exoneração ou defesa de um garante nos
termos da lei ou segundo as regras da equidade.

Não Exigência de Acto Anterior

O Estado não será obrigado a reclamar o pagamento ou cumprimento contra a
Sociedade ou qualquer outra Pessoa, nem a executar qualquer bem dado em

10

10.

ER

garantia ou outra garantia que detenha ou a, por outro modo, praticar qualquer
acto, antes de recorrer ao Garante nos termos deste instrumento.

Direitos Cumulativos

Todos os direitos, poderes e recursos do Estado nos termos deste instrumento
serão cumulativos e não alternativos, e acrescerão aos direitos, poderes e recursos
ao dispor do Estado ao abrigo da lei ou por qualquer outro título.

Garantia Contínua

Pretende-se que esta Garantia seja, e considerar-se-á que é, uma garantia contínua
de pagamento e cumprimento, permanecendo plenamente em vigor e eficaz
enquanto o Contrato e quaisquer alterações correspondentes permanecerem
pendentes ou existir qualquer responsabilidade da Sociedade para com o Estado
nos termos do Contrato.

Notificação de Execução

Em caso de incumprimento de qualquer das obrigações da Sociedade garantidas
nos termos do presente instrumento, o Estado ou seu procurador devidamente
autorizado poderá notificar por escrito o Garante, para a sua sede social em
[INSERIR JURISDIÇÃO), do valor devido, e o Garante, no prazo de 10 (dez)
dias úteis, deverá efectuar ou fazer com que seja efectuado o pagamento do valor
notificado, em dólares dos Estados Unidos, no banco ou noutro local em [inserir
jurisdição] conforme o Estado designar, sem qualquer compensação ou redução a
esse pagamento por qualquer reivindicação que a sociedade-mãe ou a Sociedade
possam ter na época ou vierem a ter então ou depois.

Cessão

O Garante não deve, de maneira alguma, efectuar ou determinar ou permitir que
seja efectuada cessão ou transferência de qualquer das suas obrigações nos termos
do presente instrumento sem o consentimento expresso por escrito do Estado.
Sub-rogação

Até que todas as dívidas aqui garantidas tenham sido integralmente pagas, o
Garante não terá direitos de subrogação relativamente a qualquer garantia, bem
dado em garantia ou outros direitos que possam ser detidos pelo Estado.
Pagamento de Despesas

O Garante deverá pagar ao Estado todos os custos e despesas razoáveis, incluindo
honorários de advogado, incorridos pelo mesmo para cobrança ou transacção de
qualquer dívida da Sociedade aqui garantida, ou na execução do Contrato ou desta

Garantia.

Lei Aplicável e Arbitragem

1

a

Esta Garantia reger-se-á e será interpretada de acordo com as leis do Estado.

Todos os litígios ou reivindicações emergentes ou relativos a esta Garantia serão
dirimidos, a título definitivo, por arbitragem, de acordo com o procedimento
previsto no Contrato. Contudo, se além da arbitragem aqui prevista, uma outra
arbitragem também tiver sido instaurada ao abrigo do Contrato em relação às
obrigações aqui garantidas, a arbitragem instaurada ao abrigo deste instrumento
será consolidada na arbitragem instaurada nos termos do Contrato e o tribunal
arbitral nomeado nos termos do presente instrumento será o mesmo tribunal
arbitral nomeado segundo o Contrato. A arbitragem será conduzida nos idiomas
inglês e português e a decisão será final e vinculativa para as partes.

Redução

Se, por qualquer motivo, qualquer disposição do presente instrumento for
considerada ilegal, inexequível ou inválida, a validade ou exequibilidade das
restantes disposições não será afectada.

Confidencialidade

O Garante obriga-se a manter esta Garantia e o Contrato como confidenciais, e
não divulgará, intencionalmente ou não, a qualquer terceiro, excepto na medida
do exigido por lei, os termos e condições do presente instrumento ou do Contrato,
sem o prévio consentimento escrito do Estado.

EM TESTEMUNHO DO QUE, o Garante e a Sociedade assinaram esta Garantia, aos
[INSERIR DIA] de [INSERIR MÊS E ANO].

[GARANTE]

Por:

Cargo:

REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE REPRESENTADA

PELA

Por:

AGÊNCIA NACIONAL DO PETRÓLEO DE SÃO TOMÉ E PRÍNCIPE

Cargo:

12

INSTRUMENTO DE CESSÃO

(CONTRATO DE PARTILHA DE PRODUÇÃO - BLOCO 5 ZEE)

O presente instrumento de cessão é concluído entre:

REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE, representada pela
Agência Nacional do Petróleo de São Tomé e Príncipe, a seguir designada apenas por
(CANP-STP”);

e

EQUATOR EXPLORATION STP BLOCK 5 LIMITED, uma sociedade constituída
sob as leis das Ilhas Virgens Britânicas, registada com o número 1000133, com sede
social em Craigmuir Chambers, Road Town, Tortola, Ilhas Virgens Britânicas com uma
sucursal registada em São Tomé e Príncipe junto do Guiché Único sob o número 343/012
na Avenida da Independência Nº. 392, São Tomé, a seguir designada apenas por
(“EQUATOR?);

e

KOSMOS ENERGY SAO TOME AND PRINCIPE, uma sociedade constituída sob as
leis das Ilhas Caimão, com sede social em 4th Floor, Century Yard, Cricket Square,
Hutchins Drive, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands, a seguir designada apenas por ("KOSMOS").

A ANP-STP, a EQUATOR e a KOSMOS, em conjunto, poderão ser designadas como as
“Partes”.

CONSIDERANDO QUE:

A. A REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE, representada
pela Agência Nacional do Petróleo de São Tomé e Príncipe (CANP-STP”) e a
EQUATOR são partes no Contrato de Partilha de Produção assinado com a
República Democrática de São Tomé e Príncipe em 18 de Abril de 2012 (o

“Contrato”), nos termos do qual têm o direito exclusivo a realizar operações

petrolíferas no Bloco 5, situado no território de São Tomé e Príncipe;

B. A EQUATOR detém um interesse participativo de oitenta e cinco por cento (85%)
no Contrato, o qual, para o efeito da Cessão, dividiu em duas partes, sendo uma
de sessenta e cinco por cento (65%) e outra de vinte por cento (20%). A
EQUATOR acordou ceder à KOSMOS, que acordou receber, a participação de
sessenta e cinco por cento (65%) acima referida (a “Cessão”);

c. Nos termos da cláusula 19º do Contrato, é permitido às partes que compõem o
Contratante ceder uma parcela ou a totalidade dos seus interesses participativos
no Contrato e respectivos direitos, interesses e obrigações;

D. Nos termos da cláusula 19º do Contrato, a ANP-STP por carta de 11 de Fevereiro
de 2016 sob a Ref. Nº 029/ANP/GM/2016, autorizou a Cessão e fez saber que não

pretende exercer qualquer direito de preferência;

E. As Partes concordam na Cessão,

As Partes celebram o presente Instrumento de Cessão, o qual se rege pelos seguintes
termos e condições:

Cláusula 1º

A Cessão produzirá os seus efeitos na data em que este Instrumento de Cessão seja

assinado por todas as suas Partes (a "Data de Vigência").

Pelo presente Instrumento de Cessão, a EQUATOR cede à KOSMOS, e a KOSMOS
recebe, o interesse participativo de sessenta e cinco por cento (65%) referido no
Considerando B, com os inerentes direitos, interesses e obrigações (o “Interesse Cedido”)
resultando desta Cessão que, à Data de Vigência, a percentagem das participações no
Contrato passará a ser a seguinte:

ANP-STP quinze por cento (15%);

EQUATOR | vinte por cento (20%);

KOSMOS sessenta e cinco por cento (65%).

A ANP-STP e a EQUATOR acordam que a KOSMOS será nomeada como Operadora
nos termos do Contrato.

Cláusula 3º

A KOSMOS reconhece e aceita que a partir da Data de Vigência assumirá e cumprirá
todas as obrigações, responsabilidades e deveres ao abrigo do Contrato que após aquela

data resultem da titularidade do Interesse Cedido.

A KOSMOS obriga-se a manter indemne a ANP-STP e a EQUATOR de quaisquer
obrigações, responsabilidades, deveres, encargos e despesas que resultem de operações
relativas ao Contrato, incorridos após a Data de Vigência, na medida em que sejam

relativos ao Interesse Cedido.

Cláusula 4º

A EQUATOR declara e garante que não cedeu, transferiu ou onerou o Interesse Cedido
e obriga-se a manter indemnes a ANP-STP e a KOSMOS de quaisquer reclamações,
perdas ou danos que a ANP-STP e a KOSMOS venham a sofrer ou a incorrer em resultado

da violação desta declaração e garantia.

A EQUATOR obriga-se a manter indemne a KOSMOS de quaisquer obrigações e
responsabilidades incorridas durante o período anterior à Data de Vigência e que sejam

relativos ao Interesse Cedido.

Cláusula 5º

As Partes obrigam-se a assinar todos os demais documentos e a praticar os atos desejáveis
ou necessários à concretização e ao registo da Cessão do Interesse Cedido para que a

Cessão seja plenamente eficaz ao abrigo das leis da República Democrática de São Tomé

e Príncipe.

Cláusula 6º

Todos os termos utilizados neste Instrumento de Cessão que não estejam neste

expressamente definidos têm o mesmo significado que lhes é dado no Contrato.

Este Instrumento de Cessão é assinado pelas Partes, em três (3) exemplares na língua
portuguesa e três (3) exemplares na língua inglesa, prevalecendo a versão portuguesa

sobre a versão inglesa em caso de divergência entre as duas versões.

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

Assinatura AR as Va
Nome: o: SToye

Cargo: ByAsa Toa
Data: 14- Fes - 2016

KOSMOS ENERGY SAO TOME AND PRINCIPE

Assinatura As

Nome: Deçdt Dev,
Cargo: Die. Busixeas Deve “sp mos ( EmA
Data: ix feb Zrnb

Pela assinatura deste Instrumento de Cessão, a Agência Nacional do Petróleo de São
Tomé e Príncipe, em representação da REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ
E PRINCÍPE e enquanto parte do Contrato, confirma a autorização da Cessão do Interesse
Cedido nos termos acima referidos, e que não exercerá qualquer direito de preferência

relativo a esta e, bem assim, manifesta a sua concordância com a Cessão.

